Title: To James Madison from Joseph Rademaker, 4 January 1808
From: Rademaker, Joseph
To: Madison, James



Sir,
Philadelphia 4th. January 1808.

I have to acknowledge the receipt of Your note of 30th. December, proposing that in case I should desire to convey intelligence to my Court by vessels specially engaged for that purpose, the Secretary of the Treasury should Cause the proper clearances to be granted for two Vessels, under certain specified regulations.
I have the honor, Sir, to express my obligation for the disposition on the part of the President of the United States to prevent so far, the inconveniences resulting from the late act of Congress laying an Embargo: I may probably, Sir, find it necessary to profit of it hereafter, but shall not trouble the Secretary of the Treasury on the occasion at present, having within a few days past availed myself of the opportunity of transmitting my Dispatches by the British Packet.  I have the honor to be, With great respect, Sir, Your most Obedt. Servt.

Joseph Rademaker.

